Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                  July 29, 2014

The Court of Appeals hereby passes the following order:

A14A1129. HENDRIX v. THE STATE.

      The above case was docketed with this court on February 24, 2014. Appellant
failed to file a brief and enumeration of errors within twenty (20) days of the
docketing of the appeal as required by the Rules of this court. Appellant’s brief and
enumeration of errors were due to be filed no later than March 17, 2014. As of this
date appellant has not filed a brief or enumeration of errors. He has also failed to
request an extension of time. Accordingly, the appeal is hereby DISMISSED. Davis
v. State, 255 Ga. App. 219 (564 SE2d 825) (2002); Reese v. State, 216 Ga. App. 773
(456 SE2d 271) (1995).
      Mr. Hendrix, your appeal has been DISMISSED because you failed to file a
brief and enumeration of errors. If you have decided you do not want to appeal, you
need not do anything more. If, however, you do still want to appeal, you may have
the right to an OUT-OF-TIME APPEAL -- but YOU MUST TAKE ACTION to
exercise that right by moving for an out-of-time appeal in the trial court. If your
motion for an out-of-time appeal is granted, the trial court should appoint an attorney
for you if you want one and cannot pay for one. If your motion for an out-of-time
appeal is denied, you may appeal that denial to this Court within thirty (30) days of
the trial court’s decision.
Court of Appeals of the State of Georgia
                                 07/29/2014
       Clerk’s Office, Atlanta,__________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.